DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
While applicant’s claim for the benefit of a prior-filed application under pre-AIA  35 U.S.C. 119-121, 365(c), or 386(c) is acknowledged, applicant has not complied with ≥1 conditions for receiving the benefit of an earlier filing date under pre-AIA  35 U.S.C. 119 because the disclosure of the prior-filed Prov’l Appl’n # 61/548,676 (“’676”), PCT/US2012/060915 (“’915”, which claims the benefit of ‘676), Appl'n # 14/228,532 (“’532”, a CON of ‘915), and Prov’l Appl’n # 61/982,620 (“’620”) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a)/1st par. for one or more claims of this application, namely claim 1.  This is at least because the recitation “wherein an adsorption isotherm with a discontinuity in a first derivative is produced upon contact of the adsorption sites of the functionalized metal organic framework with a stream of mixed gases” within claim 1 is not disclosed within ‘676, ‘915, ‘532, or ‘620.  Thus, the effective filing date of claim 1 is 4/22/15 (i.e. the filing date of PCT/US2015/027165, herein “’165”; Appl’n # 15/297,114 -herein “’114”- is i) a CIP of ‘532 and ii) claims the benefit of ‘165, and the instant application is a DIV of ‘114).  See, e.g., MPEP 211.05 I.A. and Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  Since independent claim 1 has been accorded an effective filing date of 4/22/15, all claims depending therefrom are accorded the same effective filing date.  See, e.g., 35 U.S.C. 112(d)/4th par.

Claim Objections
Claims 1, 4, 9-10, and 12-14 are objected to because of the following informalities: in claim 1, “the organic framework” in part (d), “the framework” in part (e), and “nitrogen ligands” in part (f), should respectively be changed to “the porous metal organic framework”, “the porous metal organic framework”, and “nitrogen containing ligands” for consistency and clarity.  Also, claim 1 improperly ends with a semicolon rather than a period (for examination purposes, Examiner presumes that the semicolon was instead a period, but correction is nevertheless Claim 4’s “said framework” should be changed to “the porous metal organic framework” for consistency.  Claim 9’s “amines that binds” should be changed to “amines that bind” for clarity.  Claim 10’s “said nitrogen ligand” and “the amines bind” should respectively be changed to “said nitrogen containing ligand” and “the amines that bind” for clarity.  Claims 12-13’s “said nitrogen ligand” should be changed to “said nitrogen containing ligand” for clarity.  Claim 14’s “the nitrogen ligands is individual” should be changed to “the nitrogen containing ligands are individually” for clarity.  Appropriate corrections, and scrupulous attention to detail in all future filings, are required, though the rejections under 35 U.S.C. 112 detailed below should be given due consideration when formulating corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-14 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor (or in applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  applicant is directed to carefully and scrupulously ensure that consistent terminology is employed throughout the claims, while avoiding the introduction of new matter.

Claim 1 recites “the functionalized metal organic framework” and “said nitrogen ligands”, but does not recite "a functionalized metal organic framework” and “nitrogen ligands”.  Since claim 1's quoted recitations lack sufficient antecedent bases, claim 1 is rendered indefinite and thus rejected under 35 U.S.C. 112(b)/2nd par.  Applicant is hereby advised that, as independent claim 1 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.

Claim 3 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its NR3 species (R being an organic moiety) is not reasonably expected to be an acid gas -or even acidic- as the claim requires, thus rendering the claim internally contradictive/inconsistent.  See Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Claim 8 is likewise rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it recites “binding a combination of nitrogen containing ligands” (e.g. 2 ligands), thus rendering the claim internally contradictive/inconsistent.  Trs. of Columbia Univ. v. Symantec Corp.

Claim 5 recites the singular “said polytopic linker” and depends from claim 1, but claim 1 does not recite “a polytopic linker” (it instead recites the plural “polytopic organic linkers”); claims 6-7 recite the singular “said basic nitrogen ligand” and depend from claim 1, but claim 1 does not recite “a basic nitrogen ligand” (it instead recites the plural “nitrogen containing ligands”); claims 9-10 recite “the amines” and depend from claim 1, but claim 1 does not recite “amines” or the like; claims 2 and 9 recite the singular “said nitrogen containing ligand” and depend from claim 1, but claim 1 rather recites the plural “nitrogen containing ligands”; claim 10 recites the singular “said nitrogen ligand” and depends from claim 1, but claim 1 rather recites the plural “nitrogen containing ligands”; claim 12 recites “said isotherm step position” and depends from claim 1, but claim 1 does not recite “an isotherm step position” or the like;
 
Claims 5-7 and 9-13 are rejected under 35 U.S.C. 112(d)/4th par. as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “said polytopic linker” (singular) and depends from claim 1, which recites “polytopic organic linkers” (plural); claims 6-7 recite “said basic nitrogen ligand” (singular) and depend from claim 1, which recites “nitrogen containing ligands” (plural); claims 9-13 recite “said nitrogen [ligand/containing ligand]” and depend from claim 1, which recites “nitrogen containing ligands”.  MPEP 608.01(n)III states that “The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends[, See also Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 119 USPQ2d 1773, 1783 (Fed. Cir. 2016) (stating that “A dependent claim that contradicts, rather than narrows, the claim from which it depends is invalid” under 35 U.S.C. 112(d)/4th par.).  Since i) claim 5 may be infringed without necessarily also infringing claim 1, i.e. by employing only one polytopic linker (which is not even necessarily an organic polytopic linker), ii) claims 6-7 may be infringed without necessarily also infringing claim 1, i.e. by employing only one (basic) nitrogen ligand, and iii) claims 9-13 may be infringed without necessarily also infringing claim 1, i.e. by employing only one nitrogen (containing) ligand, claims 5-7 and 9-13 are rejected under 35 U.S.C. 112(d)/4th par. for being improper dependent claims.

Claims 9-13 are rejected under 35 U.S.C. 112(d)/4th par. for failing to further limit the subject matter of the claim from which they depend. Claims 9-13 only recite mental/algorithmic steps, rather than positive action steps (i.e. the reason for selecting and employing a material does not matter if the prior art selects and employs the same material), and as such they are not considered to further limit claim 1.  Note: mental/algorithmic steps are not i) accorded/entitled to patentable weight and/or ii) do not further limit the claim's positive step(s).  For i), see, e.g., Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1033 (Fed. Cir. 2018) (rejecting the arguments that a) limitations reciting mental/algorithmic steps are entitled to patentable weight, and b) whether claims are directed to mental steps "may only be considered in determining patent eligibility [vis-a-vis 35 U.S.C. 101], not obviousness[, i.e. prior art applicability]").  For ii), see, e.g., Ex parte Varanasi, Appeal No. 2012-001521 (PTAB 2013) citing Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential), and Ex parte Cormier, Appeal No. 2017-011263 (PTAB 2018) (available at https://e-foia.uspto.gov/Foia/RetrievePdf?system=BPAI&flNm=fd2017011263-09-13-2018-1) at p. 8.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 and 9-14 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated by the 4/4/12 McDonald et al. J. Am. Chem. Soc. article (“JACS”) in view of the Supporting Information sheets therefor (“SI”)1.  Regarding claims 1, 3-6, 9-11, and 13-14, JACS discloses an acid gas separation method, comprising the steps of a) determining T & P of an acid gas in a mixed gas (see JACS at, e.g., p. 7061 & 7063: L col., 1st full par.; Fig. 5; SI at Tables S2-S3 & Figs. S10-S11), b) preparing/providing a porous MOF (i.e. Mg2(dobpdc), which is magnesium 2,5-dioxido-1,4-benzenedicarboxylate per claims 4-5) (see ACS at, e.g., p. 7057, R col., 3rd full par.; SI at, e.g., Fig. S6), c) selecting a plurality of N-containing ligands capable of binding to metal ions of the porous MOF with a binding strength (i.e. the 2o alkylamine N,N’-dimethylethylenediamine “mmen” as in claims 6 and 14; JACS is thus regarded as selecting the N-containing ligands i) based on steric and electronic properties of the amine N atoms that claims 9-10 respectively, ii) by selecting the # of C atoms separating two amine N atoms of said ligands as in claim 11, and iii) by selecting the # of N atoms in each ligand as in claim 13), d) functionalizing the porous MOF’s pore surfaces therewith (see id. at, e.g., p. 7058, L col., 3rd full par.; Fig. 1; SI at Figs. S17 and S24), e) contacting the functionalized MOF with the mixed gas, and f) adsorbing acid gas (i.e. CO2 as in claim 3) molecules to said ligands (see id. at, e.g., p. 7063, L col., 1st full par. and p. 7064 §4; SI at, e.g., Figs. S15-S17), wherein g) a stepped/discontinuity-bearing adsorption isotherm is formed as claimed (see id. at, e.g., p. 7058, R col. “Isosteric Heats of Adsorption Calculations”, p. 7061, R col., 1st full par., and p. 7062, L col., 1st full par.; Figs. 2 & 5; SI at, e.g., Figs. S15-S17), and h) the adsorption T & P conditions are matched as claimed to optimize gas separation(s).  See id. at, e.g., p. 7062, L col., 1st full par. (adsorption isotherm step involves disfavorability of adsorbing CO2 at low adsorptive concentrations - i.e. low PCO2, since P varies directly with concentration “n” in the well-known ideal gas equation PV=nRT; adsorption is affected by higher P & T values employed).
Regarding claim 2, JACS adjusts the strength of at least one of its metal-basic nitrogen ligand bonds, i.e. by noting and evaluating adsorption differences before and after achieving amine ligand reorganization with entropic E.  See id. at, e.g., p. 7062, L col., 1st full par.
Regarding claim 12, and additionally and/or alternatively regarding claims 9-11 and 13, as these claims are not regarded as further limiting claim 1, JACS’ disclosures vis-à-vis claim 1 are regarded as also meeting/anticipating claims 9-13.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 8 is rejected under pre-AIA  35 USC 103(a) as being unpatentable over JACS in view of the 11/4/13 Lee et al. Energy Environ. Sci. article (“EES”).  Regarding claim 8, JACS’ teachings are as above.  Although JACS does not select and bind a second type of nitrogen containing ligand to its MOF’s metal ions as claimed, EES so teaches.
EES teaches that Mg2(dobpdc) (such as JACS’) functionalized with ethylenediamine “en” ligands (said ligands thus binding to the Mg cations with a binding strength as claimed) shows a higher CO2 adsorption uptake/capacity from air or flue gas than (JACS’) mmen-functionalized Mg2(dobpdc).  See EES at, e.g., p. 746 (1st two full par.) and 748 (2nd full par.); Fig. 6(c).  Given 2(dobpdc) as taught by EES and thus expose a combination of different nitrogen containing ligands to JACS’ MOF’s pore volume(s), to thereby achieve EES’ taught motivation of enhanced CO2 adsorption uptake/capacity.  MPEP 2143 I C-D & G.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ January 11, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since SI is merely the supplementary information for JACS and is described as such within JACS (see JACS at, e.g., p. 7064 “Associated Content” and SI (see SI at p. S1), JACS and SI are to be, and are, considered a unitary reference in two parts.  As such, rejection under 35 U.S.C. 102 is indeed proper even though SI is cited in addition to JACS.  Accord, MPEP 2131.01.